                    Case 19-11689-JTD              Doc 506        Filed 11/21/19         Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re                                                         Chapter 11

    THG Holdings LLC, et al.,                                     Case No. 19-11689 (JTD)

                              Debtors.1                           Jointly Administered


                     DECLARATION OF JOSEPH ARENA ON
               BEHALF OF EPIQ CORPORATE RESTRUCTURING, LLC
            REGARDING VOTING AND TABULATION OF BALLOTS CAST
     ON THE COMBINED DISCLOSURE STATEMENT AND JOINT CHAPTER 11 PLAN
      OF LIQUIDATION PROPOSED BY THE DEBTORS, DIP AGENT AND OFFICIAL
                   COMMITTEE OF UNSECURED CREDITORS

            I, Joseph Arena, declare, under penalty of perjury:

            1.     I am a Senior Consultant of Solicitation Services at Epiq Corporate Restructuring,

LLC (“Epiq”) located at 777 Third Avenue, 12th Floor, New York, New York 10017. I am over the

age of 18 years. I do not have a direct interest in these Chapter 11 Cases and should be considered

an impartial party.

            2.     I submit this declaration (the “Declaration”) with respect to the solicitation and

tabulation of votes cast on the Combined Disclosure Statement and Joint Chapter 11 Plan of

Liquidation Proposed by the Debtors, DIP Agent and Official Committee of Unsecured Creditors

[D.I. 321, 355, 372] (as amended, supplemented, or modified from time to time, the “Combined

Disclosure Statement and Plan”).2 Except as otherwise indicated herein, all facts set forth herein are



1
      The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows: THG Holdings
      LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True Health Diagnostics LLC (9452);
      True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a True Health Outreach (9424); Health Core
      Financial LLC d/b/a True Health Financial (6614). The Debtors’ mailing address is 3803 Parkwood Blvd., Suite 400,
      Frisco, Texas 75034.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Combined Disclosure
      Statement and Plan or the Solicitation Order (as defined herein).
                Case 19-11689-JTD           Doc 506    Filed 11/21/19      Page 2 of 4



based upon my personal knowledge or my review of relevant documents. I am authorized to submit

this Declaration on behalf of Epiq. If I were called upon to testify, I could and would testify

competently as to the facts set forth herein.

       3.      In accordance with (1) the Order Authorizing the Debtors’ to Retain and Employ Epiq

Corporate Restructuring, LLC as Administrative Advisor Effective as of Petition Date [D.I. 192] and

(2) the Order (I) Approving the Combined Disclosure Statement and Plan on an Interim Basis for

Solicitation Purposes Only; (II) Establishing Procedures for Solicitation and Tabulation of Votes to

Accept or Reject the Combined Disclosure Statement and Plan; (III) Approving the Form of Ballot

and Solicitation Packages; (IV) Establishing the Voting Record Date; (V) Scheduling a Combined

Hearing for Final Approval of the Adequacy of Disclosures in, and Confirmation of, the Combined

Disclosure Statement and Plan; and (VI) Granting Related Relief [D.I. 370] (the “Solicitation

Order”), Epiq was appointed and authorized to assist the Debtors with, inter alia, soliciting, receiving,

reviewing, determining the validity of, and tabulating Ballots cast on the Plan by holders of Claims

in the Voting Classes (as defined below).

       4.      Pursuant to the Plan, only holders of Claims in the following classes (collectively, the

“Voting Classes”) were entitled to vote to accept or reject the Plan:


                 Class               Description
                 Class 3             Prepetition Senior Obligation Claim

                 Class 4             Second Lien Claim

                 Class 5             General Unsecured Claims

       5.      The procedures for the solicitation and tabulation of votes on the Plan are outlined in

the Solicitation Order. Epiq was instructed by the Debtors to solicit, review, determine the validity

of, and tabulate Ballots in accordance with the Solicitation Order.


                                                   2
                Case 19-11689-JTD         Doc 506      Filed 11/21/19     Page 3 of 4



       6.      As specified in the Solicitation Order, October 15, 2019 was established as the record

date for determining the holders of Claims in the Voting Classes who would be entitled to vote on the

Plan (the “Voting Record Date”).

       7.      In accordance with the Solicitation Order, Epiq solicited the holders of Claims in the

Voting Classes as of the Voting Record Date. Epiq’s Affidavit of Service of Solicitation Materials

was filed with this Court on October 29, 2019 [D.I. No. 428].

       8.      Ballots returned by online submission were received and processed by personnel of

Epiq at its office in New York, New York, and such Ballots were automatically date-stamped by the

online portal; Ballots returned by mail, hand delivery, or overnight courier were received by personnel

of Epiq at its office in Beaverton, Oregon, and such Ballots were date-stamped upon receipt. All

Ballots received by Epiq were processed in accordance with the Solicitation Order.

       9.      For a Ballot to be counted as valid, the Ballot must have been properly completed in

accordance with the procedures set forth in the Solicitation Order and executed by the relevant holder,

or such holder’s authorized representative, and must have been received by Epiq no later than 5:00

p.m. (prevailing Pacific Time) on November 15, 2019.

       10.     I declare that the results of the voting by holders of Claims in the Voting Classes are

as set forth in Exhibit A hereto, which is a true and correct copy of the final tabulation of votes cast

by properly completed Ballots received by Epiq.

       11.     A report of all Ballots not included in the tabulation prepared by Epiq and the reasons

for exclusion of such Ballots is attached as Exhibit B hereto.




                                                   3
Case 19-11689-JTD   Doc 506   Filed 11/21/19   Page 4 of 4
